Citation Nr: 0732581	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-38 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for hearing loss, left ear.  

2.  Entitlement to service connection for post-concussion 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from January 1987 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The Board notes that the RO issued an October 2006 
administrative decision finding that the injuries sustained 
by the veteran in a December 1988 motorcycle accident were 
not incurred in the line of duty and were the result of the 
veteran's own willful misconduct.  However, the Board finds 
that it is unnecessary to reach this line-of-duty 
determination in denying the veteran's claim for entitlement 
to service connection for post-concussion syndrome because, 
as discussed below, there is no evidence of a current, 
chronic disability.  


FINDINGS OF FACT

1.  By a rating decision dated January 2007, the RO severed 
service connection for hearing loss, left ear, effective 
April 1, 2007.

2.  There is no competent evidence of a diagnosis or other 
evidence of current, chronic post-concussion syndrome.


CONCLUSIONS OF LAW

1.  The claim for entitlement to an initial compensable 
disability rating for hearing loss, left ear, is without 
legal merit.  38 U.S.C.A. §§ 501, 7105(d)(5) (West 2002); 38 
C.F.R. § 3.400(o)(1) (2007); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

2.  Service connection for post-concussion syndrome is not 
established.  38 U.S.C.A. §§ 1131, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss, Left Ear

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an 
original or an increased rating remains in controversy when 
less than the maximum available benefit is awarded).  
However, VA regulation provides that a retroactive increase 
or additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection..  38 C.F.R. § 3.400(o)(1) (2007).

In this case, the RO granted service connection for hearing 
loss, left ear, in a September 2003 rating decision.  
However, in an October 2006 rating decision, the RO proposed 
to sever service connection for hearing loss, left ear, 
finding that the initial allowance was clearly and 
unmistakably erroneous.  See 38 C.F.R. § 3.105(d) (severance 
of service connection).  After providing the requisite notice 
to the veteran, the RO severed service connection for hearing 
loss, left ear, in a January 2007 rating decision.  Notice of 
the decision was sent to the veteran at his address of 
record.  There is no indication that the notice was returned 
as undeliverable or otherwise not received by the veteran.  
To date, the veteran has not initiated an appeal of that 
decision.  

The veteran's claim is for an increased evaluation for a 
disability for which service connection is no longer in 
effect.  The regulation cited above specifically precludes 
assignment of increased benefits after basic entitlement has 
been terminated.  Therefore, claim must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).  

Post-Concussion Syndrome

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination, the benefit of the doubt is 
afforded the claimant.  38 U.S.C.A. § 5107(b).

Here, the Board finds that service connection must be denied 
for post-concussion syndrome.  Service connection requires 
the existence of a current disability.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Review of the record in this case discloses no diagnosis or 
other evidence of current, chronic post-concussion syndrome.  
The veteran was afforded a VA neurological disorder 
examination in December 2004 in which he was found to have no 
neurological deficits.  He subjectively complained of 
headaches occurring approximately twice per week with a 
prostrating attack approximately once every two months as 
well as episodic vertigo recurring briefly every other week.  
The personal beliefs of the veteran and his spouse that the 
veteran in fact has such a disability is not competent 
evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Absent a current diagnosis or other evidence of chronic post-
concussion syndrome, the preponderance of the evidence is 
against service connection.  38 U.S.C.A. § 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
May 2004, June 2004, February 2005, August 2005, and August 
2006, as well as in the September 2004 statement of the case 
and February 2007 supplemental statement of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence it was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the September 2004 statement of the 
case and February 2007 supplemental statement of the case 
include the text of the regulation that implements the notice 
and assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the September 2003 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was provided with such notice by letters dated May 
2004, June 2004, February 2005, August 2005, and August 2006.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with such 
notice by letters dated August 2006 and February 2007.  The 
Board further finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, private medical records, police 
documents, and multiple VA examinations.  See 38 U.S.C.A. § 
5103A(d).  In addition, the veteran provided lay evidence in 
the form of his own written statements, a written statement 
from his spouse, and personal testimony at his May 2004 DRO 
hearing.  As there is no indication of outstanding evidence, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.


ORDER

An initial compensable disability rating for hearing loss, 
left ear, is denied.

Service connection for post-concussion syndrome is denied.  



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


